Citation Nr: 0305376	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  96-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1964 to August 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1995 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  In the 
decision, the RO denied a claim for a rating higher than 50 
percent for post-traumatic stress disorder, and concluded 
that the veteran was competent for the purpose of payment of 
VA benefits.  The veteran filed a statement in support of 
claim in May 1995 in which he specifically expressed his 
disagreement with both of those determinations.  The RO 
issued a statement of the case on both issues in November 
1995.  The veteran perfect an appeal of both issues by 
submitting a VA Form 9 (Appeal to Board of Veterans Appeals) 
in December 1995.  In a decision of November 1996, the RO 
increased the rating for post-traumatic stress disorder to 
100 percent.   The veteran subsequently perfected an appeal 
with respect to the effective date of that increase.  In 
September 1999, the RO confirmed the decision that the 
veteran is competent.  

In April 2000, the Board issued a decision which confirmed 
the effective date of the 100 percent rating, and remanded 
the competency issue for further development.  The requested 
development has since been completed, and the claim is now 
before the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran is competent to manage his own funds without 
limitation.


CONCLUSION OF LAW

The veteran is competent for the purpose of receiving direct 
payment of his VA benefits.  38 C.F.R. § 3.353 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Sup. 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
VCAA implementing regulations were set forth in the SSOC of 
December 2002.  The basic elements relevant to competency 
determinations have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the appeal has been obtained.  The 
veteran was afforded VA examinations.  The record includes 
his post service treatment records and his Social Security 
Administration records.  A hearing was held at which the 
veteran's wife testified on his behalf.  The Board does not 
know of any additional relevant evidence which has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by concluding 
that he is competent for the purpose of receiving direct 
payment of VA benefits.  He asserts that he has demonstrated 
that he is incapable of properly managing his own funds.  He 
points out that the Social Security Administration concluded 
that he was not competent and appointed a guardian on his 
behalf.

The issue of whether or not a veteran is competent to receive 
direct payment of VA benefits is controlled by 38 C.F.R. 
§ 3.353(a) which provides that a mentally incompetent person 
is one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  See 38 C.F.R. § 3.353(c).

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. § 3.353(d).

The veteran is service-connected for post-traumatic stress 
disorder and a 100 percent disability rating has been 
assigned effective from January 7, 1993. 

During a hearing held in May 1996, the veteran's wife gave 
testimony which was to the effect that the veteran was not 
competent to handle funds.  She said that she had initially 
been appointed as his Social Security guardian, but this 
created a bad situation because he accused her of stealing 
his money.  For this reason, their daughter was then 
appointed to be the guardian.  She said that the veteran 
could not drive a car because he would get lost, and that his 
doctors told her that he could not handle money.  She said 
that she had arguments with the veteran because he thought 
that their should be money left over to save after their 
bills were paid.  

Significantly, however, the Court has held that lay persons, 
such as the veteran or his wife, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The medical evidence with respect to the issue of competency 
includes several medical reports and treatment records which 
are to the effect that the veteran is not competent to handle 
direct payment of funds.  VA hospital summaries dated in 
February 1993 and October 1993 show that the veteran was 
described as being unable to handle funds.  Similarly, a VA 
hospital treatment summary dated in December 1995 shows that 
upon discharge it was stated that the veteran could not 
handle funds and his daughter had been appointed as his 
"tutor" for Social Security benefits.  

A copy of a Social Security Administration decision dated in 
January 1988 shows that the veteran was found to be disabled, 
and in need of a "representative payee."  The Board notes 
however, that the medical evidence upon which that Social 
Security Administration determination was made was mixed with 
respect to whether or not the veteran was competent.  In this 
regard, a report dated in December 1987 from a psychiatrist 
at the Division of Disability Determinations for the State of 
New Jersey shows that supervision of benefits was 
recommended, while a report from the Pennsylvania Bureau of 
Disability Determination dated in December 1986 indicates 
that the veteran was able to manage his own funds.  

The Board notes, however, that many other opinions which are 
of record are to the effect that the veteran is in fact 
competent to handle his own financial affairs.  For example, 
a VA interim summary record dated in December 1994 shows that 
the veteran was considered to be competent to handle funds.  

The report of a VA examination conducted in February 1995 
shows that the veteran's mood had a lot of anxiety and 
depression, but he was oriented to person, place and time, 
his memory was preserved, his intellectual capacities were 
average, and his judgment was fair.  The examiner concluded 
that the veteran was mentally competent to handle VA funds.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in June 1996 shows that on examination 
the veteran was coherent and relevant.  The examiner stated 
that basically he was depressed.  He was oriented times three 
and his memory was grossly preserved.  The examiner concluded 
that the veteran was competent.  

The report of a mental disorders examination conducted by the 
VA in August 1999 shows that the veteran was alert and 
oriented on examination.  His concentration and memory were 
described as being fair.  The examiner concluded that the 
veteran was marginally competent to handle VA funds.  

In order to resolve the conflicting opinions, the Board 
remanded for a VA examination.  The report of a mental 
disorders examination conducted by the VA in July 2000 shows 
that the veteran was examined and his claims file was 
reviewed for a determination as to his competency.  The 
veteran stated that he lived alone with his wife.  He 
reported that his wife had worked as a guard, but had a work 
accident and had applied for Social Security benefits.  Both 
of the veteran's children were living in another area.  The 
examiner stated that it was worthwhile to mention that all of 
the information was given by the veteran himself with no 
problem.  The examiner noted that the veteran had previous VA 
examinations in 1995, 1996, and 1999, and in all of them had 
been considered as mentally competent.  The examiner noted 
that in terms of symptoms, he continued to manifest basically 
the same symptomatology as had been previously described, but 
the veteran was very well aware of his benefits.  He even 
reported that they had to mortgage the house in order to 
consolidate debts that they had incurred for the children's 
education that had not been covered by VA compensation.  
Although it was true that the veteran continued to be 
secluded at home, he was well aware of his benefits and was 
not out of contact with economic reality.  The examiner 
stated that in this sense he was considered to be mentally 
competent to handle his monetary benefits.  He noted that if 
the adjudicator wanted to have more objective information, 
then a field investigation could be conducted to find out how 
the veteran's accounts were being managed and how the veteran 
and his wife dealt with the income of their household.  

The Board finds that the preponderance of the evidence shows 
that the veteran is competent to manage his own funds without 
limitation.  The Board notes that none of the evidence 
contains any significant example of financially irresponsible 
acts by the veteran.  The Board also notes that the opinions 
which are to the effect that the veteran is not competent are 
older and are less relevant to the determination as to the 
veteran's current mental status.  The conclusion that the 
veteran is competent is consistent with the recent findings 
on examination that he is oriented and coherent.  The Board 
concludes that a field investigation is not required as the 
medical opinions which are of record are adequate to resolve 
the claim.  The opinions rendered by those fully familiar 
with the veteran's history and current financial habits 
demonstrate that the veteran is competent to manage his own 
funds without limitation.  Accordingly, the Board concludes 
that the veteran is competent for the purpose of receiving 
direct payment of his VA benefits.




ORDER

The veteran is competent to manage his own financial affairs 
without limitation.  Direct payment of VA benefits is 
continued.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

